

116 SJ 45 ES: Providing for congressional disapproval of the proposed transfer to the Kingdom of Saudi Arabia certain defense articles and services.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS1st SessionS. J. RES. 45IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for congressional disapproval of the
			 proposed transfer to the Kingdom of Saudi Arabia certain defense articles
 and services.That the issuance of an export license with respect to the following proposed exports to the Kingdom of Saudi Arabia is prohibited:(1)The transfer of the following defense articles, including services and technical data, described in Executive Communication 1416 (EC–1416) submitted to Congress pursuant to section 36(c) of the Arms Export Control Act (22 U.S.C. 2776(c)) and published in the Congressional Record on June 3, 2019: The proposed export of 15,000 120mm M933A1 mortar bombs to Saudi Arabia for end use by the Royal Land Forces of the Kingdom of Saudi Arabia.Passed the Senate June 20, 2019.Secretary